Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 8, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The new claim language on line 10-11 of claim 7 lacks clear original support because it claims that the second conduit end diameter is greater than the first conduit maximum diameter.  This is opposite from what was originally disclosed; see the annotated Figure 1 on third page of the response filed June 7, 2022.  This annotated Figure 1 is consistent with the original specification Figure 2 and paragraph 66 where diameter (155), the maximum diameter of the first conduit, is stated as being larger than diameter (195) of the second conduit.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10-13, 15, 16, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The scope of base claim 1 is confusing because the body of the claim is not encompassed by the breadth of the preamble which is “[a] needle injector for endothelial keratoplasty.”  The newly added last five line of claim 1 set forth an injector carrier which is not a needle injector such that it is not encompassed by the preamble.  In order to overcome this rejection, the Examiner suggest inserting ---in combination with an injector carrier--- after “keratoplasty” on the first line of claim 1.  Claims 2-6, 10-13, 15, 16, and 19 are rejected because they depend directly or indirectly upon base claim 1.
Regarding claim 17, on line 7, “the second conduit” lacks clear antecedent basis in the context it is utilized.  The Examiner suggests replacing “the second conduit” with “the chamber” in order to overcome this rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 7, 8, and 17 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In the last three lines of base claim 7, the language “the beveled surface that penetrates eye tissue to dispense an ophthalmic tissue graft” encompasses a portion of the human organism.  In order to overcome this rejection, the Examiner suggests changing “penetrates” to ---is structured to penetrate---.
Claim Rejections Based Upon Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-8 and 17 are rejected under 35 U.S.C. 102(a) (1) as anticipated by Szurmann et al (US 2017/0340428; hereafter referred to as SN) or, in the alternative, under 35 U.S.C. 103 as obvious over SN in view of Lerner (US 2014/0039456).  SN anticipates the claim language where the various elements recited in claim 7 are identified in the annotated version of Figure 12 below.  The “second conduit end diameter is greater than the first conduit maximum diameter” as clearly illustrated by inspection of the figure.  The tapering is clearly shown in the section identified as the second portion in annotated Figure 12. It is noted that the size of the graft is indicated by the new claim language, but nonetheless, SN shows a graft contained in the second portion.
The cutting surface as claimed is the beveled edge shown at opening (14) that is considered to be a cutting surface to that this language can be given patentable weight.
Alternatively, one could reasonably interpret the beveled edge as not meeting the requirement for a cutting surface because it is not explicitly described as such by SN.  Lerner (see Figures 14A-15AZ and paragraphs 38, 213, 215, and 219) teaches that it was known to the same art of endeavor to put cutting edges on needle injectors.  Therefore, it is the Examiner’s position that it would have been considered at least clearly obvious to an ordinary artisan to put a cutting surface on the beveled surface of SN so that the device itself could make the incision into the eye tissue rather than having to rely on a separate cutting step from another instrument.  This would make the method of using the device simpler while reducing the time and cost on implementing the method.

    PNG
    media_image1.png
    475
    725
    media_image1.png
    Greyscale
  
Regarding claim 8, since the beveled edge of opening (14) is designed to penetrate into tissue and the trailing edge is not, the claim language is considered fully met.
Regarding claim 17, the Applicant is directed to see paragraphs 3-5 and 25 of SN.

Claim(s) 1, 2, and 5 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Giungo (US 5,817,075).  Giungo anticipates the claim language as the various portions are shown in the annotated Figure 18B below.  Figure 19 shows the components


Regarding claim 5, the Applicant is directed to the differently modified version of Figure 18(B) below.  The second conduit maximum diameter is at rib (238).

    PNG
    media_image2.png
    739
    756
    media_image2.png
    Greyscale
Claim(s) 3, 4, 6, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Giungo in view of SN.
Regarding claims 3 and 4, Giungo meets the claim language as explained in the rejection of claim 1 but fails to disclose the use of glass for the second conduit as claimed.  SN teaches that at least a portion of the device can be made with glass (see paragraph 20) as does Giungo (see column 8, line 60-64) such that it would have been considered at least obvious to do the same.  It is not clear from the claim language that a single piece of glass is integrally formed into the first and second conduits because the conduits comprise a single piece of glass. The single piece of glass is that piece that contains the first and second maximum diameters.
Regarding claim 4, SN teaches that it was known to utilize metal to make portions of the graft receiving devices within the same art; see paragraph 20.  For this reason, it is the Examiner’s position that making the cutting surface out of metal would have been considered clearly obvious to an ordinary artisan.
Regarding claim 6, Giungo meets the claim language as explained in the rejection of claim 1 but fails to disclose a bulb disposed in the first conduit as claimed.  However, since SN teaches the same and since Giungo teaches the use of a bulb in the second portion also for sealing purposes, the Examiner asserts that the use of a bulb in the first portion instead of the second to provide a seal would have been considered clearly obvious to an ordinary artisan since it would not change the function or operability of the device.
Regarding claims 15, 16, and 19, Giungo meets the claim language as explained in the rejection of claim 1 but fails to disclose the corneal storage medium.  SN, from the same art of endeavor teaches that it was well known to the art to utilize storage medium for tissue grafts; see the abstract.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize storage medium in the container of Giungo as an addition way to preserve the graft material during storage.
Allowable Subject Matter
Claims 10-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed June 7, 2022 have been fully considered but they are not persuasive. The Applicant traverses the rejections utilize SN by arguing that SN does not have the varied diameter sizing and chamber properties as now claimed.  Upon reviewing the amended claims in light of the prior art, the Examiner determined that most claims are not patentable.  
The Applicant traverses the rejection of claim 7 by arguing that the SN first maximum diameter is smaller than the second maximum diameter.  Amended claim 7 does not state that the second end of the second conduit has a smaller diameter than the maximum diameter of the first conduit but the opposite of that; see subsection “(B).” Furthermore, “maximum diameter” is not used to describe the second conduit in amended claim 7 only “diameter.” The rejection relying on SN has been modified to read on the claimed invention.
	The remaining claims have been rejected by new grounds of rejection relying on Giungo rather than SN.
    PNG
    media_image3.png
    739
    756
    media_image3.png
    Greyscale

Conclusion

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL B PREBILIC/Primary Examiner, Art Unit 3774